        Case 7:19-cv-06838-PMH
Case 7-19-cv-06838-PMH          Document
                          Document       116 inFiled
                                   115 Filed    NYSD 10/27/20 Page 1 ofPage
                                                       on 10/26/2020    1   1 of 1




                                                The conference scheduled for October 28,
                                                2020 is adjourned until November 4, 2020 at
                                                2:00 p.m.

                                                SO ORDERED.
                                                                 ____________________
                                                                 Philip M. Halpern, U.S.D.J.

                                                Dated: New York, NY
                                                       October 27, 2020
